Order and judgment (one paper), Supreme Court, New York County (David Saxe, J.), entered October 25, 1989, which, inter alia, found defendant Friedlander in civil contempt and directed her arrest and commitment to jail, unanimously affirmed, with costs.
Defendant Friedlander, despite two prior orders of the Supreme Court, refused to convey shares of stock and the appurtenant proprietary lease, as directed.
Now, on appeal, Friedlander asserts for the first time that the prior orders were never served upon her. We see no reason to entertain this argument on appellate review. In any event, the record reveals that Friedlander had knowledge of and was in fact personally served with the orders.
The remaining arguments are without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.